Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE

Claims 1, 2, 9, and 12-28 of G. Lal et al., App. No. 17/045,796 (Oct. 7, 2020) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 9 and 14-16 under AIA  35 U.S.C. 103 as being unpatentable over L. Dengke et al., CN 103102506 (2013) (“Dengke”) is withdrawn in view of Applicant’s amendments.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claim 1, 2, 9 and 14-16 are considered free of the art of record.  The closest prior art of record is Dengke in view of Kasemi as discussed in the previous Office actions.  Instant claim 1 and 2 recite that “formula (VIII) is a mixture of triethylenetetramine, tetraethylenepentamine, hydroxyethyl diethylenetriamine and hydroxyethyl triethylenetetramine” and claims 9 and 14-16 incorporate this limitation.  According to the instant specification, such a mixture is XA-70.  Specification at page 23 (first paragraph).  Nouryon Product Data Sheet XA-70 (May 14, 2020) teaches that “XA-70 is a polyamine blend with unique characteristics.  Note that instant claims 1 and 2 are considered 

Instant claim 13 and 23-25 are considered free of the art of record.  The art of record does not disclose the specific compound of instant claim 13.  The closest prior art of record to instant claim 13 is Dengke (Examples 1 and 4) in view of Kasemi as discussed above.  In order to arrive at the invention of instant claim 13, one of ordinary skill in the art would have to use the dimethylaminomethyl cardanol product of Dengke Example 1 in a subsequent transamination process (such as Dengke Example 4) using N,N'-bis(3-aminopropyl)ethylenediamine (which polyamine is disclosed by Kasemi at page 3, [0125]) to effect the transamination.  While all the pieces of instant claim 13 appear to present within the teachings of Dengke and Kasemi, sufficient motivation is lacking to make the above-discussed modification/combination so as to arrive at the invention of instant claim 13.  

Instant claims 12, 17-19, 20-22, and 26-28 are considered free of the art of record for reasons similar to claim 13 as discussed above.  The art of record does not disclose the specific compound of instant claim 12 (which is employed in the process of claim 17).  The closest prior art of record to instant claim 12 is Dengke (Examples 1 and 4) in view of Kasemi as discussed in the previous Office action.  In order to arrive at the invention of instant claim 12, one of ordinary skill in the art would have to use the dimethylaminomethyl cardanol product of Dengke Example 1 in a subsequent transamination process (such as Dengke Example 4) using pentaethylenehexamine (n=5, or higher n value) (which polyamine is not disclosed by Kasemi or other art as a suitable polyamine) to effect the transamination.  Sufficient motivation is lacking to make the above-discussed modification/combination so as to arrive at the invention of instant claim 12.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622